DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 as filed on October 1, 2018 are presently pending and subject to examination on merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 10 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 7 and 10 each positive recites a subject (a human organism) i.e., “waits for the subject to …” within the scope of the claim therefore claims 7 and 10 encompass a human being and therefore patent ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 10, claim 5 recites the limitation "means for generating an image".  There is insufficient antecedent basis for this limitation in the claim – note, claim 1 sets forth a means for generating an image, it cannot be readily determined in the claims whether the means of claim 1 and claim 5 are one and the same or different. For examination purposes only, it is presumed that the means of claim 5 is one and the same with the means set forth in claim 1 in light of the teachings in instant specification as filed in [0040]. Claim 10 recites a similar limitation as claim 5 and is indefinite for the same reason since claim 9 also recites a means for generating. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20060043296 A1 to Mian et al.,) in view of D2 (US 5272340 to Anbar).
Regarding claim 1, D1 discloses a non-visible mammal radiation imaging system ([abstract], [0029] “Fig. 1 … for performing inspection of an object 16. As used herein, object 16 … comprise … e.g., a human…” [0048]) comprising: 
a means for determining that a subject is ready for imaging ([0040] acquisition system 42 automatically determine a set of conditions (e.g., change in temperature, a movement etc.,)  that indicate that an image is desired (i.e., in a suitable state for 
D1 discloses in [0043] identification of blobs corresponding to a human, and in [0045] D1 teaches that two objects at the same temperature may have different emissivity, however, D1 fails to explicitly disclose that in case of the human subject, the set of properties regard to a skin of the subject. However, D2 teaches in [col. 1: 49 to col. 2: 12] that skin emissivity is affected by factors such as topical agents, environmental conditions, and is associated with artifacts related to environmental infrared emissions. To address this issue, D2 teaches determining of a set of properties including emissivity and fluorescence of skin of a subject, to accurately determine a true temperature of the subject, which is also useful in clinical diagnosis of the subject.  
Since D1 as discussed above teaches that the determining is based on temperature, and D2  teaches that to determine true temperature, a set of properties related to the surface of the skin (measure of fluorescence and reflectivity [col. 2: 8-12]) D1 to include a set of properties of the skin of the subject as taught by D2, so as to more accurately ascertain or assess true temperature of the subject, for improved determination of whether an image is desired in the event the object is a human, and for the additional advantage of clinical diagnosis of the subject during inspection. 

To continue, the other limitations of claim 1 are disclosed by D1 as follows:  

means for obtaining a radiation image of the subject based on non-visible radiation of the subject (“30” [0032] is an equivalent thereof for the means for obtaining a radiation image described in [0034] of instant specification as filed); means for generating an enhanced image based on the radiation image, wherein the enhanced image has higher image quality than the radiation image (“44” [0036] is an equivalent thereof for the means for generating described in [0040] of instant specification as filed ); and 
means for displaying at least one of the radiation image or the enhanced image (“46” [0036] is an equivalent thereof for the means for displaying described in [0040] of instant specification as filed).
Regarding claim 9, claim 9 differs in with claim 1 in that claim 9 recites in the preamble that the system is handheld and a means for managing, in the body of the claim. However, D1 discloses in [0033] that the system can be implemented as a handheld system, D1 further discloses a means for managing at least one of the is an equivalent thereof for the means for managing described in [0040] of instant specification as filed). All other limitations of claim 9 are to be found in claim 1 and would have been obvious for substantially similar rationale as discussed in claim 1 above. The citations and discussion in claim 1 are equally applicable to the overlapping subject matter in claim 9, and will not be repeated here, for brevity sake. 
Regarding claim 15, claim 15 differs with claim 1 in that claim 15 recites a method of inspecting a subject, the system of D1 in view of D2 performs a method of inspection, as indicated by D1 in [0003], and performs all the steps of claim 15 by each means of claim 1. The method of claim 15 is necessarily present in the system of D1 in view of D2 and would have been obvious for substantially similar rationale as discussed in claim 1 above. The citations and discussion in claim 1 are equally applicable to the overlapping subject matter in claim 15, and will not be repeated here, for brevity sake. 
Regarding claims 2-5, 8, 10, 13, 14, 16, 17 and 20, D1 in view of D2 discloses the invention of claim 1 or 9 as discussed above as follows:
[As to claim 2], D1 further discloses a means for obtaining at least one characteristic of the subject (“32” [0046] is an equivalent thereof for the means for displaying described in [0047] of instant specification as filed); 
[As to claims 3-5 and 10], D1 further discloses a means for obtaining a visible image of the subject (“32” [0046] is an equivalent thereof for the means for displaying described in [0047] of instant specification as filed) – claim 3, wherein the enhanced image is based on the visible light image ([0036]) – claim 4 or wherein the generating 
[As to claims 8, 13 and 20], as modified by D2 in claim 1 and 9 respectively, the set of properties includes at least a skin surface emissivity. 
[As to claim 14], D1 and view of D2 discloses the method of claim 9, D1 further disclose means for generating temperature data based on the infrared light image (“54” [0056]  is an equivalent thereof for the means for generating temperature data based on the infrared light image in [0040] of instant specification as filed).
[As to claims 16], D1 and view of D2 discloses the method of claim 15, D1 further disclose displaying an image to a user ([0036]). In regards to receiving diagnostic data from the user, D1 teaches in [0053] a user in response to viewing a displayed image can provide inspection data to the system, as modified by D2 to include diagnosis of a subject, as modified in claim 1, the method would include entering of inspection data, e.g., diagnosis data by the user after observing the displayed image;
[As to claim 17] D1 as modified by D2 for purpose of diagnosis, based on the teachings of D1 in [0049], it follows that diagnostic data e.g., as depicted on the generated image, will be generated based on at least one of the radiation image or the image.  
Claims 6, 7, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claim 1, 9 or 15 above, and further in view of D3 ( US 20080275310 A1 to Kim).
D1 in view of D2 discloses the invention of claims 1, 9 or 15 but for the limitations in claims 6, 7, 11, 12 18 and 19. However, D3 discloses a system and method for D1to include a means for determining a set of ambient attributes for an imaging area, a means for resetting at least one of the ambient attributes, wherein the means for determining that the subject is ready for imaging is configured to wait for the subject to acclimate to a room temperature prior to performing the determining as taught by D3, for the added advantage of a system or method for monitoring sweating state of a subject for diagnosis purposes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 13, 2021